Citation Nr: 1302348	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  05-39 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for heart disease (claimed as for heart implant and heart murmur).  

2.  Entitlement to service connection for memory loss and sleep problems, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for bilateral hip deterioration, to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for arteriosclerotic heart disease/hypertensive heart disease (claimed as clogged arteries of the heart), to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.  

6.  Entitlement to an initial rating greater than 10 percent for gastritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1979 to July 1992.

These matters come before the Board of Veterans' Appeals (Board) from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A September 2004 decision granted service connection for erosive gastritis with ulceration and bleeding and assigned a 10 percent initial rating, and denied service connection for heart implant.   An August 2009 decision denied service connection for memory loss and sleep problems, deterioration of the bilateral hips, headaches, and hypertensive vascular disease due to environmental hazards in the Gulf War.  

In June 2011 the Board denied the claims.  In May 2012 the U.S. Court of Appeals for Veterans Claims (Court) vacated and remanded the June 2011 Board decision based on a Joint Motion for Remand (JMR).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The JMR found that the VA examinations addressing the claims for service connection were inadequate in that the provided opinions generally lacked any supporting rationale as to why the Veteran's conditions were not the result of his Gulf War service.  

The JMR also essentially found that another examination was needed to address the possibility of the Veteran's service connected gastritis having worsened.  

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As such, a remand for addendums and an additional examination is needed. 
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from May 2010 to the present.

2.  Then, return the claims file to the VA examiner who conducted the June 2009 VA physical examination, or if he is not available, to another examiner.  If the examiner concludes that the Board's questions cannot be answered without an examination, one should be scheduled.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) should be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner should answer the following questions: 

a) Is it at least as likely as not (50 percent or greater) that the Veteran's heart problems (to include heart disease, heart murmur, clogged arteries, heart disease), either began during or was otherwise caused by his military service, including his Gulf War service. 

b)  Is it at least as likely as not (50 percent or greater) that the Veteran's bilateral hip deterioration, either began during or was otherwise caused by his military service, including his Gulf War service. 

c)  Is it at least as likely as not (50 percent or greater) that the Veteran's headache disorder (tension headaches) either began during or was otherwise caused by his military service, including his Gulf War service. 

The examiner should provide a complete rationale for all opinions expressed (that is, the examiner should explain what evidence, lack of evidence, or other information led him/her to the conclusion he/she reached).  

3.  Return the claims file to the VA examiner who conducted the June 2009 VA psychiatric examination.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

If the examiner from the June 2009 examination is not available, the Veteran's claims file should be provided to another appropriate examiner.  If the examiner concludes that the Board's questions cannot be answered without an examination, one should be scheduled.  

The examiner should first clarify whether the claimed memory loss and sleep problems should be considered disabilities in their own right, or whether they should be considered symptoms of a disability, such as an adjustment disorder.

If the examiner concludes that they are symptoms of a disability, that disability should be identified and the examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater) that such a disability, manifested by memory loss and sleep problems, either began during or was otherwise caused by the Veteran's military service, to include his Gulf War service.  

In addressing this question, the examiner should clarify the statements made in the June 2009 examination report when the VA examiner acknowledged the Veteran's subjectively relating memory loss and sleep disturbance to his exposure to burning oil fields in Kuwait, but concluded that it was less likely than not that those claimed symptoms were related to his military service, finding it more likely than not that they were related to his adjustment disorder.  Essentially, a rationale is needed for that conclusion (that is, the examiner should explain what evidence, lack of evidence, or other information led him/her to the conclusion he/she reached). 

If the examiner determines that memory loss and sleep disturbance are in fact stand alone disabilities and not symptoms of a disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that memory loss and/or sleep disturbance either began during or were otherwise caused by his military service, to include his service in the Persian Gulf region.  Again, the examiner should provide a complete rationale for all opinions expressed (that is, the examiner should explain what evidence led him/her to the conclusion he/she reached).

4.  Then, schedule the Veteran for a gastrointestinal VA examination.  The Veteran's claims file should be provided.  A complete rationale should be provided for any opinion expressed.  Following a review of the relevant medical evidence in the claims file, the clinician is asked to address whether the Veteran's service connected gastrointestinal disability, erosive gastritis with ulceration and bleeding, results in, or has resulted in for any distinct period of time since May 2004, any of the following:

a)  mild gastric ulcer with recurring symptoms once or twice yearly;

b)  moderate gastric ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration;

c)  moderate gastric ulcer with continuous moderate manifestations;

d)  moderately severe gastric ulcer, which is less than severe, but with impairment of health manifested by anemia and weight loss;

e)  moderately severe gastric ulcer with recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year;

f)  severe gastric ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health;

g)  chronic gastritis with multiple small eroded or ulcerated areas, and symptoms; and/or  

h) chronic gastritis with severe hemorrhages, or large ulcerated or eroded areas.
  
In so doing, the examiner should consider whether the Veteran's May 2004 hospitalization for hematemesis and significant upper gastrointestinal bleeding along with another bleeding episode in August 2004 constituted "chronic gastritis with severe hemorrhages, or large ulcerated or eroded areas".  If the examiner believes that such a degree of severity was only present for a distinct period of time, that period should be identified.

The examiner should provide a complete rationale for all opinions expressed (that is, the examiner should explain what evidence, lack of evidence, or other information led him/her to the conclusion he/she reached). 

5.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


